Citation Nr: 1007759	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-27 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a compensable disability rating for 
bilateral otitis externa with Eustachian tube dysfunction and 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
November 1979 to January 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
May and October 2007 and January 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

As support for his claims, the Veteran testified at a 
videoconference hearing in October 2009 before the 
undersigned Veterans Law Judge of the Board.  Following the 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider the evidence not 
already on file.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

Because it requires further development, the Board is 
remanding the claim for sinusitis to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  However, the 
Board is going ahead and deciding the claim for a higher 
rating for the bilateral otitis externa with Eustachian tube 
dysfunction and headaches.

FINDING OF FACT

The Veteran says he gets ear infections or earaches if he 
neglects to clear his Eustachian tube 2-3 times each week, 
but there are no objective indications of swelling, dry and 
scaly or serous discharge, or itching requiring frequent and 
prolonged treatment of either ear.

CONCLUSION OF LAW

The criteria are not met for a compensable disability rating 
for the bilateral otitis externa with Eustachian tube 
dysfunction and headaches.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.87, DC 6210 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and 
July 2007.  The letters informed him of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
letters also complied with Dingess by discussing the 
disability rating and downstream effective date elements of 
his claim.  And of equal or greater significance, since the 
notices did not entirely precede the RO's adjudications of 
the claim in March and October 2007 and in January 2008, the 
RO has since readjudicated the claim in the August 2008 SOC, 
including considering any additional evidence submitted or 
otherwise obtained in response to the notices.  So the claim 
has been reconsidered since providing all necessary VCAA 
notice, such that the timing error in the provision of the 
notice has been "cured," i.e., rectified.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  See also 
Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of this claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for VA compensation examinations to assess the 
severity of his bilateral otitis externa disorder.  The 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  


Here, the VA compensation examinations of this disability 
were in February and April 2007, so relatively recently.  
Consequently, another examination to evaluate the severity of 
this disability is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of this condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  The medical and other evidence 
already on file addresses the type of symptoms the Veteran 
says he experiences, including the specific complaints he 
noted in his recent October 2009 hearing testimony.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements and that another examination is 
not needed to fairly decide this claim.  38 C.F.R. § 4.2.

II.  Analysis-Whether the Veteran is Entitled to a Higher 
Disability Rating for his Bilateral Otitis Externa with 
Eustachian Tube Dysfunction and Headaches

While testifying during his recent hearing, the Veteran 
asserted that he receives regular Valsalva therapy to 
flex/open his Eustachian tube and that, if he neglects to 
clear his Eustachian tube 2-3 times each week, he experiences 
ear infections and earaches.  But he denied experiencing any 
discharge, scaling or itching and indicated his headaches are 
mostly attributable to his sinusitis (i.e., sinus headaches), 
a separate claim that, as mentioned, is being remanded for 
further development.

This claim at issue for a higher rating for the otitis 
externa and Eustachian tube dysfunction is not an appeal of 
the noncompensable rating assigned following the initial 
grant of service connection.  Rather, the Veteran has had a 
noncompensable, i.e., 0 percent rating for this disability 
for many years now, effectively since January 17, 1981.  So 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court has held that in determining the "present 
level of disability" for any increased-evaluation claim, the 
Board must consider whether to "stage" the rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability has exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from one year 
before the claim was filed - so, in this case, December 2005 
(since the Veteran filed his current claim in December 2006) 
- until VA makes a final decision on the claim.  See Hart, 
supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2009).  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Non-hearing loss ear disorders are rated under Diagnostic 
Codes (DCs) 6200-6211.  See 38 C.F.R. § 4.87 (2009).  

As mentioned, the Veteran's bilateral otitis externa with 
Eustachian tube dysfunction and headaches is currently rated 
noncompensable, meaning as 
0-percent disabling under Diagnostic Code 6299-6210.  
Concerning this ear disability, his specific diagnoses are 
not listed in the Rating Schedule.  Therefore, the RO 
assigned DC 6299 pursuant to 38 C.F.R. § 4.87 (2009), which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2009).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.87, Diagnostic Code 6210, 
for chronic otitis externa.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported 
by explanation and evidence).  See also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in DC must be specifically 
explained).

In every instance, such as this, where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  
See 38 C.F.R. § 4.31 (2009).

The other DCs for non-hearing loss ear disabilities, which 
provide a rating greater than 0 percent, do not apply because 
the Veteran does not have chronic suppurative otitis media, 
mastoiditis, or choleastoma (DC 6200), chronic nonsuppurative 
otitis media with effusion (DC 6201); otosclerosis (DC 6202); 
peripheral vestibular disorder (DC 6204); Meniere's syndrome 
(DC 6205); loss of auricle (DC 6207); malignant or benign 
neoplasms of the ear (DCs 6208 and 6209); or perforation of 
the tympanic membrane (DC 6211).  See 38 C.F.R. § 4.87.  See 
again Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

DC 6210 provides that chronic otitis externa with swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment, is rated 
10-percent disabling.  38 C.F.R. § 4.87.

Applying these criteria to the facts of this case, the Board 
finds no basis to grant a compensable (even the minimum 
compensable 10 percent) disability rating.  The evidence for 
consideration includes the Veteran's personal statements and 
hearing testimony, VA treatment records, and two VA 
examination reports dated in February and April 2007.  

The Board finds the February and April 2007 VA ear disease 
examination reports to be competent and highly probative 
evidence concerning this claim for a higher rating, 
especially since they specifically assess the severity of 
this disorder in relation to the applicable rating criteria.  
The February 2007 VA examiner diagnosed Eustachian tube 
dysfunction, but also indicated there was no then current 
evidence of otitis externa in either ear.  Further, this 
examiner determined it unlikely the Veteran's headaches are 
related to this ear disability - which, as mentioned, is 
consistent with the Veteran's more recent October 2009 
hearing testimony indicating even he believes the headaches 
are instead attributable to his sinusitis (i.e., sinus 
headaches).  The February 2007 VA examiner also indicated 
there was no extra erythema (redness) or edema (swelling from 
fluids).  And the external auditory canal was within normal 
limits on both sides.

Moreover, the April 2007 VA examiner found the Veteran's 
pinna/auricles and external auditory canals to be within 
normal limits bilaterally.  And although there was a 
significant amount of cerumen (ear wax) that was debrided on 
the right side, the right middle ear showed no effusion or 
erythema.  Also, on the left side, there was no middle ear 
effusion or erythema.  Nor was there any dry and scaly or 
serous discharge during that April 2007 examination, despite 
the wax build-up in the right ear.

These VA examination reports fail to show any swelling, 
discharge, or itching in either ear.  The Board's review of 
the Veteran's VA outpatient treatment records similarly 
reveals no findings of swelling, discharge, or itching in 
either ear, especially as due to his chronic otitis externa.

The Board also has considered the Veteran's hearing testimony 
reporting occasional earaches and headaches with internal 
itching, and dry and scaly skin in his ears.  But his 
characterization of his disability has not been objectively 
confirmed by the clinical evidence, especially during his 
physical examinations.  Thus, his characterization of his 
disability (and, specifically, the severity of it) is less 
persuasive than the objective clinical findings suggesting 
otherwise.  See, e.g., Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable disability rating for his 
bilateral otitis externa.  The Board cannot otherwise 
"stage" his rating, either, under Hart because he has never 
met the requirements for a compensable rating since one year 
prior to filing his current claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Furthermore, as the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Accordingly, the appeal is denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his current 0 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, suggesting he is not 
adequately compensated for this disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily - if not exclusively, on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

ORDER

The claim for a compensable rating for the bilateral otitis 
externa is denied.


REMAND

Before addressing the remaining claim on appeal for service 
connection for sinusitis, the Board finds that additional 
development of this claim is required.  

The Veteran asserts that he initially developed sinusitis 
while in the military from November 1979 to January 1981.  A 
VA medical examination and opinion are needed to determine 
the etiology of this condition, including specifically in 
terms of whether it is attributable to his military service 
as alleged.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  

The Veteran's recently submitted VA treatment records confirm 
he has current disability from sinusitis.  Indeed, records 
show he received emergency treatment at the Memphis VA 
Medical Center (VAMC) in February 2009 for congestion and 
sinus infection, with a resultant diagnosis of sinusitis.  A 
February 2009 X-ray report also finds there is significant 
opacity within the right maxillary sinus, most likely related 
to mucosal thickening, sinusitis.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).

So the more critical determination is whether the Veteran's 
sinusitis dates back to his military service - as he is 
alleging, or is instead due to other unrelated factors.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran's service treatment records 
(STRs) show several indications of sinusitis during service.  
March and July 1980 STRs note pain in his maxillary sinus.  
Another STR shows a complaint of sinusitis.  There also were 
questionable diagnoses of this condition in July and 
September 1980, although it was not confirmed.  This is 
probative evidence in support of the notion that he had 
sinusitis while in service, especially as it is clearly 
documented that he did.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

The Veteran is also competent, even as a layman, to proclaim 
having experienced repeated recurrences of sinusitis during 
the many years since his discharge from service, to in turn 
establish continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006) (indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence, and that where 
lay evidence provided is credible and competent, the absence 
of contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).

Therefore, based on the holdings in McLendon, the Board must 
have the Veteran examined for additional medical comment 
concerning the etiology of his sinusitis, and specifically in 
terms of whether it dates back to or is attributable to his 
military service.  

In addition, there appear to be outstanding VA treatment 
records that are especially relevant to this claim.  As 
already alluded to, the Veteran recently submitted records 
from the Memphis VAMC, dated in February 2009, showing 
emergency room treatment for sinusitis (draining, infection, 
inflammation, etc.).  His most recent VA treatment records 
prior to this are dated in June 2007, also from this VAMC.



So, at minimum, VA needs to obtain all of his relevant 
treatment records from this VAMC, especially any dated since 
June 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive, if not actual, notice of this evidence 
because it is generated within VA's healthcare system).  
See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  
3.159(c)(2), (c)(3).  So, on remand, the RO/AMC must attempt 
to obtain these additional records and, if they do not exist, 
must make an express declaration confirming that further 
attempts to obtain them would be futile.  The Veteran should 
also be apprised of the latter situation, if it arises.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.	Ask the Veteran to indicate whether he 
has received any additional evaluation or 
treatment for his sinusitis since June 2007 
(the records of which have not already been 
submitted or obtained).  This includes, in 
particular, any additional evaluation or 
treatment he has received at the VAMC in 
Memphis.  Obtain the records of all additional 
evaluation or treatment he indicates.  If 
these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
sinusitis.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.

Based upon a comprehensive review of the 
claims file and objective clinical evaluation, 
the examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that any 
current sinusitis dates back to or is related 
to the Veteran's military service.  In making 
this important determination, the examiner is 
particularly requested to consider the 
relevant complaints the Veteran had while in 
service and the pertinent diagnoses.

The examiner must discuss the rationale of all 
opinions expressed, whether favorable or 
unfavorable to the claim.
The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.

3.	Then readjudicate the claim for service 
connection for sinusitis in light of any 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, send 
him an SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


